-D-ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 17 have been amended as per Applicant’s amendment filed on August 17, 2021.  Claims 10-16 have been canceled.  Claims 1-9 and 17-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 17-20 of U.S. Patent No. 10,802,656. 

Present Application
US Patent 10,802,656
1. A circuit, comprising: 

a timer configured to:  count edges of a clock to a terminal count value and 

output a timer signal responsive to the terminal count value being reached; 




a capacitive sensor circuit coupled the timer and adapted to be coupled to a capacitive touch sensor, the capacitive sensor circuit configured to determine, responsive to receiving a timer signal from the timer, a touch event of the capacitive touch sensor. 



a timer to count edges of a clock from an initial count value to a terminal count value and 

to output a timer signal responsive to the terminal count value being reached; 



a capacitive sensor circuit to be coupled to a capacitive touch sensor and to determine, responsive to receipt of each of a plurality of timer signals from the timer, a touch event of the capacitive touch sensor. 



a first register; a second register; and 

a control circuit to receive each timer signal and, responsive to each timer signal, to load a true touch result into the first register or a false touch result into the second register.

2. The circuit of claim 1, wherein the capacitive sensor circuit includes: 

a first register; a second register; and 

a control circuit to receive each timer signal and, responsive to each timer signal, to load a true touch result into the first register or a false touch result into the second register.
3. The circuit of claim 2, further comprising a comparator to determine whether a number of true touch results exceeds a threshold. 

3. The circuit of claim 2, further comprising a comparator to determine whether a number of true touch results exceeds a threshold.
4. The circuit of claim 1, wherein the capacitive sensor circuit includes: a plurality of N registers; 

a control circuit to receive N timer signals and, for each of the N timer signals, to load a sensor count value into a corresponding register; and 

a processor core to compute a metric based on the sensor count values from the plurality of N registers and to determine whether the computed metric exceeds a first threshold.

4. The circuit of claim 1, wherein the capacitive sensor circuit includes: a plurality of N registers; 

a control circuit to receive N timer signals and, for each of the N timer signals, to load a sensor count value into a corresponding register; and 

a processor core to compute a metric based on the sensor count values from the plurality of N registers and to determine whether the computed metric exceeds a first threshold.
5. The circuit of claim 4, wherein each sensor count value is indicative of a number of cycles that occurred to transfer enough charge from the capacitive touch sensor to a charge transfer capacitor to exceed a second threshold.

5. The circuit of claim 4, wherein each sensor count value is indicative of a number of cycles that occurred to transfer enough charge from the capacitive touch sensor to a charge transfer capacitor to exceed a second threshold.
6. The circuit of claim 4, wherein the metric comprises an average of the sensor count values.

6. The circuit of claim 4, wherein the metric comprises an average of the sensor count values.
7. The circuit of claim 1, wherein the random number generator circuit includes a ring oscillator.

7. The circuit of claim 1, wherein the random number generator circuit includes a ring oscillator.
8. The circuit of claim 1, wherein the plurality of timer signals includes at least three timer signals and is an odd number.

8. The circuit of claim 1, wherein the plurality of timer signals includes at least three timer signals and is an odd number.


a charge transfer capacitor; a first switch coupled to a supply voltage node and to be coupled to the capacitive touch sensor; 

a second switch coupled to a ground node and to be coupled to the capacitive touch sensor; and 

a third switch to be coupled to the capacitive touch sensor.

9. The circuit of claim 1, wherein the capacitive sensor circuit includes: 

a charge transfer capacitor; a first switch coupled to a supply voltage node and to be coupled to the capacitive touch sensor; 

a second switch coupled to a ground node and to be coupled to the capacitive touch sensor; and 

a third switch to be coupled to the capacitive touch sensor.




17. A method, comprising: 

generating a random number value; loading the random number value as a terminal count value;


counting edges of a clock to the terminal count value;

determining touch events of a touch sensor in response to the terminal count value being reached. 
    
17. A method, comprising: 





receiving, by a sensor circuit, a plurality of randomly spaced timer signals from a timer; 

responsive to receipt of randomly spaced timer signals, determining touch events of a touch sensor.

18. The method of claim 17, further comprising loading true touch results into a first register responsive and false touch results into a second register. 

18. The method of claim 17, further comprising loading true touch results into a first register responsive and false touch results into a second register. 

19. The method of claim 18, further comprising determining whether a number of true touch results from the first register exceeds a threshold. 

    
19. The method of claim 18, further comprising determining whether a number of true touch results from the first register exceeds a threshold.
20. The method of claim 17, further comprising: for each of N timer signals, loading a sensor count value into one of N registers; computing, by a processor core, a metric based on the sensor count values from the N registers; and determining whether the computed metric exceeds a first threshold.
20. The method of claim 17, further comprising: for each of N timer signals, loading a sensor count value into one of N registers; computing, by a processor core, a metric based on the sensor count values from the N registers; and determining whether the computed metric exceeds a first threshold.



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-9 and 17-20 of the present application overlap and encompass the scope of claims 1-9 and 17-20 of US Patent 10,802,656, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/28/2021